                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHIRLEY V. REMMERT,                                Case No. 18-cv-07560-HSG
                                   8                    Plaintiff,                          ORDER OF DISMISSAL
                                   9             v.

                                  10     PEOPLE OF THE STATE OF
                                         CALIFORNIA,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has failed to comply with the Court’s order to (1) file an application to proceed in

                                  14   forma pauperis (“IFP”), or (2) pay the filing fee of $400.00. Dkt. No. 2. Accordingly, the action

                                  15   is DISMISSED without prejudice for failure to respond to the Court’s order and for failure to

                                  16   prosecute under Federal Rule of Civil Procedure 41(b). Any motion to reopen must be

                                  17   accompanied by either the in forma pauperis application or full payment of the filing fee. The

                                  18   Clerk shall terminate all pending motions, enter judgment, and close the file.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 1/28/2019

                                  21                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
